Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on April 25, 2022. Claims 1-19 and 38-45 are pending in the application and being examined herein.
Status of Objections and Rejections
The objection to the drawings has been withdrawn in view of Applicant's amendment.
The objection to the claims has been withdrawn in view of Applicant's amendment.
The rejection of claims1-19 and 38 under 35 USC 112(b) as being indefinite is withdrawn in view of Applicant's amendment.
All other rejections from the previous office action are maintained.
New grounds of rejection under 35 U.S.C. 103 for newly presented claims 39-45 are necessitated by the amendments.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 and 38-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sideris (US 2008/0083621) and further in view of Wang et al. (US 5,567,282).

Regarding claim 1, Sideris teaches an electrophoresis method for detecting an analyte in a sample (an electrophoresis method for separating objects in a fluid contained in a separation channel, para. [0014], causing the objects to separate into bands, para. [0016], step of detecting the bands, para. [0031]), the method comprising 
providing the sample, in a fluid medium in a separation channel (mixing the objects to be separated with the fluid and placing the mixture in the separation channel. Alternatively, the fluid could be placed in the separation channel and then the sample inserted, the sample comprising at least objects to be separated, para. [0030]); 
applying an electric field along the separation channel, the electric field having a field profile, and thereby causing analyte to move relative to the fluid medium (applying an electric field along the separation channel, the electric field having a field profile, and thereby causing at least Some of the objects to move relative to the fluid, para. [0015]); 
varying the applied electric field so as to adjust the field profile relative to the separation channel (varying the applied electric field so as to adjust the field profile relative to the separation channel, para. [0016]), thereby causing at least parts of the analyte to concentrate at locations apart from one another in the fluid medium under a combined influence of an electric force due to the electric field and a hydrodynamic force due to the fluid medium (causing the objects to separate into bands under the combined influences of an electric force due to the electric field and a hydrodynamic force due to the fluid, para. [0016]).

Sideris teaches wherein the objects to be separated can be proteins, para. [0039]. Sideris fails to teach an agent that specifically binds the analyte combined with the sample in the fluid medium and therefore also fails to teach the electric field thereby causing bound and unbound analyte and/or the agent to move relative to the fluid and thereby causing the bound analyte and the unbound analyte to concentrate at locations apart from one another in the fluid.  
Wang teaches wherein using capillary electrophoresis for detection/typing M-proteins present in a sample of serum of an individual (col. 5, lns. 41-56) wherein a specific binding partner is an antibody, modified (especially by reaction with an anhydride) to have an electrophoretic mobility different from that of the analyte to which it binds or an analyte-binding fragment of an antibody such that it is possible to detect M-protein by electrophoresis with minimum of processing steps, easy to use, have high throughput (col. 6, lns. 33-38; col. 6, lns. 16-22). Wang further teaches conversion of electropherogram peaks into such bands are known (col. 9, lns. 48-53) and that after performing capillary electrophoresis, the peak is that of an immunoglobulin:anti-IgG antibody complex, indicating the formation of an immune complex. The shoulder of the complex peak in curve b indicates a small amount of uncomplexed IgG in the sample in which the succinylated anti-IgG:IgG complex was formed (col. 12, lns. 4-9). 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Sideris to include an agent that specifically binds the analyte combined with the sample in the fluid medium such as for particular M-protein as taught by Wang with a reasonable expectation of success of facilitating detection of a desired protein such as an M-protein since Sideris discloses generic protein analytes. 
Examiner interprets the combined teachings of Sideris and Wang to meet the limitations wherein electric field thereby causing bound and unbound analyte and/or agent to move relative to the fluid and thereby causing the bound analyte and the unbound analyte to concentrate at locations apart from one another in the fluid since Sideris teaches causing the objects to separate into bands under the combined influences of an electric force due to the electric field and a hydrodynamic force due to the fluid, para. [0016] and Wang teaches that after performing capillary electrophoresis, the peak is that of an immunoglobulin:anti-IgG antibody complex, indicating the formation of an immune complex. The shoulder of the complex peak in curve b indicates a small amount of uncomplexed IgG in the sample in which the succinylated anti-IgG:IgG complex was formed (col. 12, lns. 4-9)
Regarding claim 2, Sideris teaches wherein the sample comprises the fluid medium (the sample could further comprise fluid, which may or may not be the same as the fluid already contained in the separation channel, para. [0030]).  
Regarding claim 3, Modified Sideris teaches further including the step of detecting the analyte by its co-location of the analyte and the agent (Sideris, A laser 30 shines UV wavelengths 30' on the microfluidic channel 34 and causes the macromolecules in the separating bands to fluoresce at a wavelength, para. [0134], Wang, bands at the location of the M-protein, col. 9, lns. 45-53).  
Regarding claim 4, Modified Sideris teaches wherein the sample and the agent are combined prior to contacting the fluid medium (Sideris, the method further comprises the steps of mixing the objects to be separated with the fluid and placing the mixture in the separation channel. Alternatively, the fluid could be placed in the separation channel and then the sample inserted, the sample comprising at least objects to be separated, para. [0030], Wang, the sample is incubated with the modified analyte-specific antibody, and then subjected to capillary electrophoresis, col. 8, lns. 1-6).  
Regarding claim 5, Modified Sideris teach wherein the sample is added to the separation channel pre-loaded with the fluid medium (Sideris, the method further comprises the steps of mixing the objects to be separated with the fluid and placing the mixture in the separation channel. Alternatively, the fluid could be placed in the separation channel and then the sample inserted, the sample comprising at least objects to be separated, para. [0030]). Wang teaches the sample is incubated with the modified analyte-specific antibody, and then subjected to capillary electrophoresis, col. 8, lns. 1-6. Therefore, Modified Sideris fails to teach wherein the channel is pre-loaded with the agent. 
However, generally selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.04 (IV)(A). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to preload the channel with the binding agent and then add the sample with a reasonable expectation of success of the sample incubating the with the agent within the channel. 

Regarding claim 6, Sideris teaches wherein the change in concentration of the analyte at a location is monitored over time (useful conclusions may be derived from the “rising profiles' of the bands as a function of time, para. [0031]), 

Regarding claim 7, Sideris teaches wherein the analyte comprises a biological cell or a biological molecule (the objects to be separated comprise biomolecules, proteins, polymers, DNA, RNA or biological cells, para. [0039]).

Regarding claim 8, Modified Sideris teaches wherein the agent comprises an antibody or antigen binding fragment thereof (Wang, antibody or an analyte-binding fragment of an antibody, col. 6, lns. 16-21).  

Regarding claim 9, Modified Sideris teaches wherein the agent is labelled with a detectable moiety (Sideris, fluorescence detection for stained samples can also be deployed for imaging, para. [0132], Wang, specific binding partner (agent), col. 6, lns. 16-19).   

Regarding claim 10, Modified Sideris teaches wherein the detectable moiety is a fluorescent molecule, an enzyme, a radioactive label, a DNA probe, or an electrochemiluminescent tag (Sideris, fluorescence detection for stained samples can also be deployed for imaging, para. [0132], Wang, specific binding partner (agent), col. 6, lns. 16-19).   

Regarding claim 11, Sideris teaches wherein the sample is a sample of biological fluid (sample comprising at least objects to be separated, para. [0030], the objects to be separated comprise biomolecules, proteins, polymers, DNA, RNA or biological cells, para. [0039], DNA or protein sample, para. [0142]).  

Regarding claim 12, Sideris teaches wherein the electric field varies with respect to the separation channel along at least a portion of (the field profile the electric field is non-constant, with respect to the channel, along at least a portion of the field profile, para. [0022]), and/or wherein at least a portion of the electric field profile has a gradient which is non-zero (a (non-zero) time-varying electric field gradient is applied, para. [0022]).  
Regarding claim 13, Sideris teaches wherein the electric field is varied in such a way that the field profile moves relative to the separation channel (the electric field is varied in such a way that the field profile moves relative to the separation channel, para. [0023]).

Regarding claim 14, Sideris teaches wherein the electric field is varied in such a way that the electric field profile translates along the separation channel (the electric field is varied in such a way that the field profile moves relative to the separation channel, para. [0023]).  

Regarding claim 15, Sideris teaches wherein the fluid and the separation channel are substantially stationary with respect to one another (the fluid, which can therefore be stationary itself, para. [0022]).  

Regarding claim 16, Sideris teaches wherein at least a portion of the electric field is monotonic with respect to distance along the channel (at least a portion of the field profile is monotonic, para. [0080]).  

Regarding claim 17, Modified Sideris teaches further comprising the step of modifying the electric field to: (i) adjust spacing between the unbound and bound analyte; (i) adjust the relative positioning of the unbound and bound analyte; (iii) adjust the resolution of signal of the unbound and bound analyte; (iv) adjust the intensity of signal from the unbound and bound analyte; and/or (v) adjust the concentration of the unbound and bound analyte at a particular location within the fluid (Sideris, bands can also be repositioned, for example to allow a particular band of interest to be extracted at one of the exit ports, para. [0148, Wang, specific binding partner (agent), col. 6, lns. 16-19).  

Regarding claim 18, Modified Sideris teaches wherein the electric field is modified by changes to time-dependence and/or intensity of the electric field (Sideris, adjusting the time dependency and intensity of the field of the electric field, para. [0148]).  

Regarding claim 19, Modified Sideris teaches further comprising the step of extracting a sample of interest from the separation channel after the analyte and the agent have located (Sideris, bands can also be repositioned, for example to allow a particular band of interest to be extracted at one of the exit ports, para. [0148], Wang, specific binding partner (agent), col. 6, lns. 16-19).  

Regarding claim 38, Modified Sideris teaches the method of claim 1 as rejected supra. 
Sideris teaches detecting proteins, observing characteristics thereof and quantitation of the bands (paras. [0111], [0155]) but fails to teach a diagnostic test. 
Wang teaches wherein using capillary electrophoresis for detection/typing M-proteins present in a sample of serum of an individual (col. 5, lns. 41-56) and that the production of such M-proteins can reflect the presence of serious disease (diagnostic test) such as the production of IgM M-proteins is associated with rheumatoid arthritis, certain immunodeficiency diseases, infective diseases, and B cell lymphoproliferative disorders, such as multiple myeloma, Waldenström's macroglobuline mia and lymphoma (col. 2, lns. 3-7). 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the electrophoretic method of Modified Sideris to be a diagnostic test as taught by Wang because such an application was known as being facilitated by electrophoretic methods of proteins.

Regarding claim 39, Modified Sideris teaches the change in concentration of the analyte at the location is monitored continuously or at defined time intervals (useful conclusions may be derived from the “rising profiles' of the bands as a function of time, para. [0031], plotting signal strength versus time for a given band a more reliable measurement of the true size of the signal could be obtained, para. [0155]).
Regarding claim 40, Modified Sideris teaches the biological molecule is a protein, a nucleic acid or other biological polymer (Sideris, proteins, para. [0039], Wang, M-proteins).
Regarding claim 41, Sideris teaches the analyte is detected in the fluid medium (the objects 10 to be separated are suspended within the fluid 9 in the separation channel 2. The device 1 may further be provided with a detector 6, para. [0074]).
Regarding claim 42, Sideris teaches the analyte is simultaneously separated and detected in the fluid medium (force the objects 10 in the separation channel 2 to start moving and converge into bands moving along the separation channel 2. The moving bands can be imaged, or otherwise detected, by a detector 6 which communicates with another control module 4b, para. [0077]).
Regarding claim 43, Sideris teaches the sample is added directly to the separation channel, without any sample processing since Sideris does not mention sample processing and teaches use of complex samples (para. [0156]). Additionally, Sideris teaches  a drop 43 of sample can be introduced randomly anywhere along the separation channel (para. [0124]).
Regarding claim 44, Sideris teaches the field profile remains otherwise unchanged as the field profile moves relative to the separation channel (Figs. 2a-2c showing field profile unchanged as it moves in x direction).

Regarding claim 45, Sideris teaches the sample is as found in nature (complex samples, para. [0156]).

Response to Arguments
In the arguments presented on page 9 of the amendment, the applicant argues that it is a surprising finding that the biding agent and bound analyte remain associated on the electrophoresis medium and only a simple single step is required to provide accurate identification and quantification. Applicant asserts the skilled person would have expected the binding agent and analyte to dissociate during electrophoresis such that additional steps would be required to detect the presence of the analyte. Applicant asserts that the method of the invention allows analysis and detection to be carried out in a single step, even within a biological sample, without the need for further downstream processing, or transfer of the size separated analyte to another medium for detection.
Examiner respectfully disagrees. Prior art Sideris teaches analysis and detection to be carried out in a single step, even within a biological sample, without the need for further downstream processing, or transfer of the size separated analyte to another medium for detection since Sideris teaches the moving bands can be imaged, or otherwise detected, by a detector which communicates with another control module at para. [0077]. Additionally, one of ordinary skill in the art would not have expected  the binding agent and analyte to dissociate during electrophoresis. The binding agent and analyte would remain bound depending on the strength of the binding agent. Examiner also notes that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").
In the arguments presented on pages 9-10 of the amendment, the applicant argues that Wang teaches an electrophoretic immunosubstractive method and that there is no motivation to combine the features of Wang with the method of the Sideris publication and that Wang is completely silent as to varying the applied electric field to adjust the field profile relative to the separation channel. Applicant asserts that’s the method of the invention avoids the need for time consuming sample processing incubation steps and results in the entire method of the invention being time efficient. 	
Examiner respectfully disagrees. Examiner notes that the rejection is Sideris in view of Wang and not Wang in view of Sideris or Wang or Sideris in isolation. Wang is not relied upon for a teaching of varying the applied electric field to adjust the field profile relative to the separation channel. Sideris teaches this feature as laid out supra. the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Wang teaches wherein using capillary electrophoresis for detection/typing M-proteins present in a sample of serum of an individual (col. 5, lns. 41-56) wherein a specific binding partner is an antibody, modified (especially by reaction with an anhydride) to have an electrophoretic mobility different from that of the analyte to which it binds or an analyte-binding fragment of an antibody such that it is possible to detect M-protein by electrophoresis with minimum of processing steps, easy to use, have high throughput (col. 6, lns. 33-38; col. 6, lns. 16-22). Sideris teaches a general method applicable to protein electrophoresis. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Sideris to include an agent that specifically binds the analyte combined with the sample in the fluid medium such as for particular M-protein as taught by Wang with a reasonable expectation of success of facilitating detection of a desired protein such as an M-protein since Sideris discloses generic protein analytes.
In the arguments presented on pages 11-12 of the amendment, the applicant argues that Wang teaches the binding agent needs to be chemically modified to alter its migration and that the reaction mixture are incubated. Applicant asserts that the method of Wang may add a time constraint and Wang is attempting to solve the fact that CE bands are wide. Applicant asserts that it is a surprising finding that the band narrowing of the non-denatured proteins is extremely substantial. 
Examiner respectfully disagrees. Applicant has not claimed a time for the method. In any case, Wang teaches fast sample analysis, as does Sideris. Wang is being offered for the teaching of analysis of a different proteins through immunoelectrophoresis. 



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hughes et al. (US 6,432,651) discloses identifying tight binding ligands in complex biological samples using capillary electrophoresis. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699